Per Curiam.
It has been properly observed that the receiver being an officer of the court and not of the parties litigant is required to account to the court from which he *373received his appointment (High on Receivers, § 802). We entertain no doubt whatever of the power of the court to make the order appealed from, and regard it as having been eminently proper.
If the contention on the part of the appellant should be tolerated, then the parties by an arrangement between themselves could dissipate the whole estate and deprive the creditors of the application of any part of the fund to the payment of their debts.
The order should be affirmed, with ten dollars costs and and disbursements.